DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

Election/Restrictions
Claim 9 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 July 2020.
Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 13 requires at least one of the plurality of windings to be outside of the secondary body and within the main body, a feature not found in species A (fig. 1). This feature is found in species B (fig. 2.) as illustrated by at least paragraph [0031] of the specification. 
Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
Claims 1, 4-7, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashiba et al. (USP 5,150,922 hereinafter “Nakashiba”).
In regards to claim 1, Nakashiba discloses an electro-welding fitting (see fig. 4 or fig. 8), comprising: 
a main body (12) from a first plastics material (column 6, lines 51-65 discloses cross-linked polyolefin) having an elasticity modulus E2; 
a secondary body (13) comprising a continuous volume of a second plastics material that does not correspond to the first plastics material or that has other properties from those of the first plastics material (column 7 lines 18-36 discloses non-crosslinked polyolefin and describes the different properties), and
at least one heating element (14) for heating the first plastics material, at least a portion of the at least one heating element being within the secondary body, such that the at least one heating element is entirely or partially surrounded by the second plastics material, 
wherein the main body surrounds three sides of the secondary body (shown in figs. 4 or 8).
In regards to claim 4, Nakashiba further discloses the main body is configured as a sleeve, union, or saddle (shown in figs. 1 and 8).
In regards to claim 5, Nakashiba further discloses the main body is produced from polyethylene (see example 1, column 25).
In regards to claim 6, Nakashiba further discloses the second plastics material is a polyethylene (see example 1 in column 25)
In regards to claim 7, Nakashiba further discloses the heating element is disposed in a hollow cylinder, or in the wall of the hollow cylinder, respectively, from the second plastics material (shown in fig. 4).
In regards to claim 10, Nakashiba further discloses the heating element is a heating wire (electric wire 14) coil having a plurality of windings.
In regards to claim 11, Nakashiba further discloses the first plastics material is a thermoplastic (polyolefin).
In regards to claim 12, Nakashiba further discloses at least two of the plurality of windings are entirely within the secondary body and are entirely surrounded by the second plastics material (shown in fig. 4).
In regards to claim 14, Nakashiba further discloses each of the plurality of windings are entirely within the secondary body and are entirely surrounded by the second plastics material (shown in fig. 4).
In regards to claim 15, Nakashiba further discloses the electro-welding fitting comprising: 
a plurality of secondary bodies (13), comprising the secondary body and another secondary body, each of the secondary bodies comprising a respective continuous volume of the second plastics material, 
wherein the at least one heating element comprises a first heating element (14) and a second heating element (14), 
wherein at least a portion of the first heating element is within the secondary body, and 

wherein the secondary body and the another secondary body are spaced apart from each other (shown in fig. 4).

Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba as applied to claims 1, 4-7, 10-12, 14, and 15  above.
In regards to claims 2 and 3, while Nakashiba does not expressly disclose a elasticity modulus El of the second plastics material is smaller than or equal to 50% of the elasticity modulus E2 of the first plastics material; the elasticity of the materials may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nakashiba to have a elasticity modulus El of the second plastics material be smaller than or equal to 50% of the elasticity modulus E2 of the first plastics material, as the location of the marks may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679         
02/03/2021